Case 2:19-cv-01717-RGK-AGR Document 170-23 Filed 02/20/20 Page 1 of 5 Page ID
                                 #:2672




                      EXHIBIT 21
Case 2:19-cv-01717-RGK-AGR Document 170-23 Filed 02/20/20 Page 2 of 5 Page ID
                                 #:2673
                                  Case 2:19-cv-01717-RGK-AGR Document 170-23 Filed 02/20/20 Page 3 of 5 Page ID
                                                                   #:2674

                                                                                                                                                                                                                          Means of Team Travel
Year    Date           Opponent        Ranking Score       Result        Competition                         Venue               City            State      Country          Surface         Hotel Accomodations
                                                                                                                                                                                                                               to Match

 2019   19-Nov Cuba                    179    4-0      W            Nations League         Truman Bodden Sports Complex     George Town                  Cayman Islands Grass             Kimpton Seafire
                                                                                                                                            -                                                                             Charter
 2019   15-Nov Canada                  69     4-1      W            Nations League         Orlando City Stadium             Orlando         FL           USA            Grass             Omni ChampionsGate              Commercial
 2019   15-Oct Canada                  75     0-2      L            Nations League         BMO Field                        Toronto         ON           Canada         Grass             Hotel X                         Charter
                                                                                                                            Washington
 2019   11-Oct Cuba                    178    7-0      W            Nations League         Audi Field                                                    USA            Grass             Fairfax Marriott at Fair Oaks
                                                                                                                            D.C.            -                                                                             Commercial
 2019   10-Sep Uruguay                 5      1-1      D            Friendly               Busch Stadium                    St. Louis       MO           USA            Grass             Westin St. Louis                Charter
                                                                                                                            East
 2019    6-Sep    Mexico               12     0-3      L            Friendly               MetLife Stadium                  Rutherford      NJ           USA            Grass over turf   Hilton Short Hills              Commercial
 2019     7-Jul   Mexico               18     0-1      L            Gold Cup               Soldier Field                    Chicago         IL           USA            Grass             W Chicago-Lakeshore             Charter
 2019     3-Jul   Jamaica              54     3-1      W            Gold Cup               Nissan Stadium                   Nashville       TN           USA            Grass             Thompson Nashville              Charter
 2019   30-Jun    Curacao              79     1-0      W            Gold Cup               Lincoln Financial Field          Philadelphia    PA           USA            Grass             Sofitel Philadelphia            Charter
 2019   26-Jun    Panama               75     1-0      W            Gold Cup               Children's Mercy Park            Kansas City     KS           USA            Grass             The Fontaine                    Charter
 2019   22-Jun    Trinidad & Tobago    92     6-0      W            Gold Cup               FirstEnergy Stadium              Cleveland       OH           USA            Grass             Ritz-Carlton Cleveland          Charter

 2019   18-Jun Guyana                  177    4-0      W            Gold Cup               Allianz Field                    St. Paul        MN           USA            Grass             The Graduate Minneapolis Commercial
                                                                                                                                                                                          Renaissance Cincinnati
 2019     9-Jun Venezuela              29     0-3      L            Friendly               Nippert Stadium                  Cincinati       OH           USA            Grass over turf   Downtown                 Charter
                                                                                                                            Washington
 2019     5-Jun   Jamaica              56     0-1      L            Friendly               Audi Field                       D.C.            -            USA            Grass             Hotel Annapolis                 Commercial
 2019   26-Mar    Chile                13     1-1      D            Friendly               BBVA Compass Stadium             Houston         TX           USA            Grass             Four Seasons Houston            Charter
 2019   21-Mar    Ecuador              58     1-0      W            Friendly               Orlando City Stadium             Orlando         FL           USA            Grass             Omni ChampionsGate              Commercial
 2019     2-Feb   Costa Rica           36     2-0      W            Friendly               Avaya Stadium                    San Jose        CA           USA            Grass             Hilton San Jose                 Charter
 2019    27-Jan   Panama               71     3-0      W            Friendly               StateFarm Stadium                Glendale        AZ           USA            Grass             Renaissance Glendale            Charter
 2018   20-Nov    Italy                19     0-1      L            Friendly               Luminus Arena                    Genk            -            Belgium        Grass             Radisson Blu Hasselt            Charter
 2018   15-Nov    England              5      0-3      L            Friendly               Wembley Stadium                  London          -            England        Grass             Hilton Syon Park                Commercial
 2018    16-Oct   Peru                 21     1-1      D            Friendly               Pratt & Whitney Stadium          East Hartford   CT           USA            Grass             Hilton Hartford                 Charter
 2018    11-Oct   Colombia             14     2-4      L            Friendly               Raymond James Stadium            Tampa           FL           USA            Grass             Hilton Tampa Downtown           Commercial
 2018   11-Sep    Mexico               16     1-0      W            Friendly               Nissan Stadium                   Nashville       TN           USA            Grass             Thompson Nashville              Charter
                                                                                                                            East
 2018     7-Sep   Brazil               3      0-2      L            Friendly               MetLife Stadium                  Rutherford      NJ           USA            Grass over turf   W Hoboken                       Commercial
 2018     9-Jun   France               7      1-1      D            Friendly               Groupama Stadium                 Lyon            -            France         Grass             Radisson Blu Lyon               Charter
 2018     2-Jun   Ireland              31     1-2      L            Friendly               Aviva Stadium                    Dublin          -            Ireland        Grass             Radisson Blu St. Helen's        Commercial
 2018   28-May    Bolivia              57     3-0      W            Friendly               Talen Energy Stadium             Chester         PA           USA            Grass             Sofitel Philadelphia            Commercial
 2018   27-Mar    Paraguay             30     1-0      W            Friendly               WakeMed Soccer Park              Cary            NC           USA            Grass             Renaissance Glendale            Commercial

 2018    28-Jan   Bosnia-Herzegovina   38     0-0      D            Friendly               StubHub Center                   Carson          CA           USA            Grass              The Shade Redondo Beach        Commercial
 2017   14-Nov    Portugal             3      1-1      D            Friendly               Estadio Dr. Magalhaes Pessoa     Leiria          -            Portugal       Grass              Corinthia Hotel Lisbon         Commercial
 2017   10-Oct    Trinidad & Tobago    99     1-2      L            World Cup Qualifying   Ato Boldon Stadium               Couva           -            Trinidad       Grass              Hyatt Regency Trinidad         Charter
 2017     6-Oct   Panama               60     4-0      W            World Cup Qualifying   Orlando City Stadium             Orlando         FL           USA            Grass              The Grand Bohemian             Commercial
                                                                                                                            San Pedro                                                      Hilton Princess San Pedro
 2017    5-Sep    Honduras             75     1-1      D            World Cup Qualifying   Estadio Olimpico Metropolitano   Sula            -            Honduras       Grass              Sula                           Charter
 2017    1-Sep    Costa Rica           21     0-2      L            World Cup Qualifying   Red Bull Arena                   Harrison        NJ           USA            Grass              W Hoboken                      Commercial
 2017    26-Jul   Jamaica              76     2-1      W            Gold Cup               Levi's Stadium                   Santa Clara     CA           USA            Grass              Fairmont San Jose              Charter
 2017    22-Jul   Costa Rica           26     2-0      W            Gold Cup               AT&T Stadium                     Arlington       TX           USA            Grass over concret Westin Dallas Downtown         Charter
 2017    19-Jul   El Salvador          103    2-0      W            Gold Cup               Lincoln Financial Field          Philadelphia    PA           USA            Grass              Sofitel Philadelphia           Charter
 2017    15-Jul   Nicaragua            105    3-0      W            Gold Cup               FirstEnergy Stadium              Cleveland       OH           USA            Grass              Ritz-Carlton Cleveland         Charter
 2017    12-Jul   Martinique           -      3-2      W            Gold Cup               Raymond James Stadium            Tampa           FL           USA            Grass              Westin Tampa Bay               Charter
 2017     8-Jul   Panama               52     1-1      D            Gold Cup               Nissan Stadium                   Nashville       TN           USA            Grass              Renaissance Nashville          Commercial
 2017     1-Jul   Ghana                49     2-1      W            Friendly               Pratt & Whitney Stadium          East Hartford   CT           USA            Grass              Hilton Hartford                Charter
 2017   11-Jun    Mexico               17     1-1      D            World Cup Qualifying   Estadio Azteca                   Mexico City     -            Mexico         Grass              Four Seasons Mexico City       Charter
                                                                                                                            Commerce
 2017     8-Jun Trinidad & Tobago      77     2-0      W            World Cup Qualifying   Dick's Sporting Goods Park       City            CO           USA            Grass             Four Seasions Denver            Commercial
 2017     3-Jun Venezuela              58     1-1      D            Friendly               Rio Tinto Stadium                Sandy           UT           USA            Grass             Hyatt Centric Park City         Charter
                                   Case 2:19-cv-01717-RGK-AGR Document 170-23 Filed 02/20/20 Page 4 of 5 Page ID
                                                                    #:2675

                                                                                                                                                                                                                        Means of Team Travel
Year    Date            Opponent        Ranking Score       Result        Competition                         Venue              City            State       Country        Surface         Hotel Accomodations
                                                                                                                                                                                                                              to Match
 2017   28-Mar    Panama                53     1-1      D            World Cup Qualifying   Estadio Rommel Fernandez        Panama City     -            Panama        Grass             Westin Panama                  Charter
 2017   24-Mar    Honduras              65     6-0      W            World Cup Qualifying   Avaya Stadium                   San Jose        CA           USA           Grass             Fairmont San Jose              Commercial
 2017     3-Feb   Jamaica               77     1-0      W            Friendly               Finley Stadium                  Chattanooga     TN           USA           Turf              The Chattanoogan               Commercial
 2017    29-Jan   Serbia                45     0-0      D            Friendly               Qualcomm Stadium                San Diego       CA           USA           Grass             Renaissance San Diego          Bus
 2016   15-Nov    Costa Rica            18     0-4      L            World Cup Qualifying   Estadio Nacional                San Jose        -            Costa Rica    Grass             Marriott Costa Rica            Charter
 2016   11-Nov    Mexico                17     1-2      L            World Cup Qualifying   MAPFRE Stadium                  Columbus        OH           USA           Grass             The Lofts                      Commercial
                                                                                                                            Washington
 2016   11-Oct    New Zealand            88    1-1      D            Friendly               RFK Stadium                     D.C.            -            USA           Grass              W DC                          Charter
 2016    7-Oct    Cuba                   139   2-0      W            Friendly               Estadio Pedro Marrero           Havana          -            Cuba          Grass              Parque Central                Charter
 2016    6-Sep    Trinidad & Tobago      68    4-0      W            World Cup Qualifying   TIAA Bank Stadium               Jacksonville    FL           USA           Grass              One Ocean                     Commercial
 2016    2-Sep    St. Vincent and the Gre156   6-0      W            World Cup Qualifying   Arnos Vale Stadium              Kingstown       -            St. Vincent   Grass              Buccament Bay Resort          Charter
 2016   25-Jun    Colombia               3     0-1      L            Copa America           University of Phoenix Stadium   Glendale        AZ           USA           Grass              Hotel Palomar Phoenix         Charter
                                                                                                                                                                                          JW Marriott Houston
 2016   21-Jun Argentina                1      0-4      L            Copa America           NRG Stadium                     Houston         TX           USA           Grass over concret Downtown                      Charter
 2016   16-Jun Ecuador                  13     2-1      W            Copa America           CenturyLink Field               Seattle         WA           USA           Grass over turf    Grand Hyatt                   Charter

 2016    11-Jun   Paraguay              44     1-0      W            Copa America           Lincoln Financial Field         Philadelphia    PA           USA           Grass             Hotel Palomar Philadelphia     Charter
 2016     7-Jun   Costa Rica            23     4-0      W            Copa America           Soldier Field                   Chicago         IL           USA           Grass             Renaissance Blackstone         Charter
 2016     3-Jun   Colombia              3      0-2      L            Copa America           Levi's Stadium                  Santa Clara     CA           USA           Grass             Fairmont San Jose              Charter
 2016   28-May    Bolivia               79     4-0      W            Friendly               Children's Mercy Park           Kansas City     KS           USA           Grass             The Raphael                    Commercial
 2016   25-May    Ecuador               12     1-0      W            Friendly               Toyota Stadium                  Frisco          TX           USA           Grass             W Dallas-Victory               Commercial
 2016   22-May    Puerto Rico           152    3-1      W            Friendly               Juan Ramon Loubriel Stadium     Bayamón         -            Puerto Rico   Grass             Condado Plaza Hilton           Commercial
 2016   29-Mar    Guatemala             95     4-0      W            World Cup Qualifying   MAPFRE Stadium                  Columbus        OH           USA           Grass             The Lofts                      Charter
                                                                                                                            Guatemala                                                    Intercontinental Guatemala
 2016   25-Mar    Guatemala              95    0-2      L            World Cup Qualifying   Estadio Mateo Flores            City            -            Guatemala     Grass             City                           Charter
 2016     5-Feb   Canada                 85    1-0      W            Friendly               StubHub Center                  Carson          CA           USA           Grass             The Belamar                    Commercial
 2016    31-Jan   Iceland                36    3-2      W            Friendly               StubHub Center                  Carson          CA           USA           Grass             The Belamar                    Commercial
 2015   17-Nov    Trinidad & Tobago      54    0-0      D            World Cup Qualifying   Hasely Crawford Stadium         Port of Spain   -            Trinidad      Grass             Hyatt Regency Trinidad         Charter
 2015   13-Nov    St. Vincent and the Gre129   6-1      W            World Cup Qualifying   Busch Stadium                   St. Louis       MO           USA           Grass             Westin St. Louis               Charter
 2015    13-Oct   Costa Rica             42    0-1      L            Friendly               Red Bull Arena                  Harrison        NJ           USA           Grass             W Hoboken                      Charter
 2015    10-Oct   Mexico                 27    2-3      L            CONCACAF Cup           The Rose Bowl                   Pasadena        CA           USA           Grass             The Langham Pasadena           Commercial
                                                                                                                                                                                         Renaissance Boston Patriot
 2015    8-Sep Brazil                   5      1-4      L            Friendly               Gilette Stadium                 Foxborough      MA           USA           Grass over turf   Place                          Commercial
                                                                                                                            Washington
 2015    4-Sep Peru                     48     2-1      W            Friendly               RFK Stadium                     D.C.            -            USA           Grass             W DC                           Commercial
                                                                                                                                                                                         Renaissance Philadelphia
 2015    25-Jul Panama                  62     1-1      L-PK         Gold Cup               Talen Energy Stadium            Philadelphia    PA           USA           Grass             Airport                        Charter
 2015    22-Jul Jamaica                 76     1-2      L            Gold Cup               The Georgia Dome                Atlanta         GA           USA           Grass over turf   Atlanta Marriott Marquis       Charter
 2015    18-Jul Cuba                    104    6-0      W            Gold Cup               M&T Bank Stadium                Baltimore       MD           USA           Grass over turf   Hilton Baltimore               Charter
                                                                                                                                                                                         Westin Kansas City at
 2015    13-Jul   Panama                62     1-1      D            Gold Cup               Children's Mercy Park           Kansas City     KS           USA           Grass             Crown Center                   Charter
 2015    10-Jul   Haiti                 79     1-0      W            Gold Cup               Gilette Stadium                 Foxborough      MA           USA           Grass over turf   Boston Marriott Quincy         Charter
 2015     7-Jul   Honduras              75     2-1      W            Gold Cup               Toyota Stadium                  Frisco          TX           USA           Grass             Westin Stonebriar              Charter
 2015     3-Jul   Guatemala             93     4-0      W            Friendly               Nissan Stadium                  Nashville       TN           USA           Grass             Renaissance Nashville          Commercial

 2015   10-Jun Germany                  1      2-1      W            Friendly               Rhein Energie Stadion           Cologne         -            Germany       Grass              Intercontinental Dusseldorf   Train
                                                                                                                                                                                          Sofitel Legend The Grand
 2015     5-Jun   Netherlands           6      4-3      W            Friendly               Amsterdam Arena                 Amsterdam       -            Netherlands   Grass              Amsterdam                     Commercial
 2015   15-Apr    Mexico                18     2-0      W            Friendly               The Alamodome                   San Antonio     TX           USA           Grass over concret Omni La Mansión del Rio       Commercial
 2015   31-Mar    Switzerland           12     1-1      D            Friendly               Stadion Letzigrund              Zurich          -            Switzerland   Grass              Renaissance Zurich Tower      Commercial
 2015   25-Mar    Denmark               28     2-3      L            Friendly               NRGi Park                       Arhus           -            Denmark       Grass              Radisson Blu Aarhus           Charter
                                                                                                                                                                                          JW Marriott Santa Monica
 2015     8-Feb Panama                  55     2-0      W            Friendly               StubHub Center                  Carson          CA           USA           Grass              Le Merigot                    Commercial
 2015    28-Jan Chile                   14     2-3      L            Friendly               Estadio El Teniente             Rancagua        -            Chile         Grass              Intercontinental Santiago     Commercial
                                 Case 2:19-cv-01717-RGK-AGR Document 170-23 Filed 02/20/20 Page 5 of 5 Page ID
                                                                  #:2676

                                                                                                                                                                                                        Means of Team Travel
Year    Date          Opponent     Ranking Score       Result        Competition                    Venue               City           State       Country        Surface     Hotel Accomodations
                                                                                                                                                                                                              to Match
 2014   18-Nov Ireland             61     1-4      L            Friendly           Aviva Stadium                   Dublin         -            Ireland        Grass         The Marker Hotel            Charter
                                                                                                                                                                            Hyatt Regency London-The
 2014   14-Nov Colombia            3      1-2      L            Friendly           Craven Cottage                  London         -            England        Grass         Churchill                   Commercial
 2014   14-Oct Honduras            56     1-1      D            Friendly           FAU Stadium                     Boca Raton     FL           USA            Grass         W Ft. Lauderdale            Commercial
                                                                                                                                                                            Hartford Marriott
 2014   10-Oct Ecuador             21     1-1      D            Friendly           Pratt & Whitney Stadium         East Hartford CT            USA            Grass         Farmington                  Bus
 2014    3-Sep Czech Republic      35     1-0      W            Friendly           Generali Arena                  Prague        -             Czech Republic Grass         Hilton Prauge               Commercial
                                                                                                                                                                            Novotel Salvador Hangar
 2014     1-Jul Belgium            11     1-2      L            World Cup          Arena Fonte Nova                Salvador       -            Brazil         Grass         Aeroporto                   Charter

 2014   26-Jun Germany             2      0-1      L            World Cup          Arena Pernambuco                Recife         -            Brazil         Grass         Golden Tulip Recife Palace Charter

 2014   22-Jun   Portugal          4      2-2      D            World Cup          Arena Amazonia                  Manaus         -            Brazil         Grass         Blue Tree Premium Manaus    Charter
 2014   16-Jun   Ghana             37     2-1      W            World Cup          Estadio das Dunas               Natal          -            Brazil         Grass         Serhs Natal Grand           Charter
 2014    7-Jun   Nigeria           44     2-1      W            Friendly           TIAA Bank Stadium               Jacksonville   FL           USA            Grass         One Ocean                   Charter
 2014    1-Jun   Turkey            39     2-1      W            Friendly           Red Bull Arena                  Harrison       NJ           USA            Grass         W Hoboken                   Charter

 2014   27-May Azerbaijan          85     2-0      W            Friendly           Candlestick Park                San Francisco CA            USA            Grass         Sofitel San Francisco Bay   Commercial
 2014     2-Apr Mexico             20     2-2      D            Friendly           University of Phoenix Stadium   Glendale      AZ            USA            Grass         Hotel Palomar Phoenix       Commercial
 2014    5-Mar Ukraine             18     0-2      L            Friendly           Antonis Papadopoulos Stadium    Larnaca       -             Cyprus         Grass         Golden Bay Beach Hotel      Charter
                                                                                                                                                                            JW Marriott Santa Monica
 2014    1-Feb Korea Republic      53     2-0      W            Friendly           StubHub Center                  Carson         CA           USA            Grass         Le Merigot                  Commercial
